Title: From James Madison to George M. Dallas, 6 March 1817
From: Madison, James
To: Dallas, George M.


Dr. SirWashington Mar.: 6. 1817
I recd. some days ago your favor of the 26 ult: but this is the first moment I have found to acknowlege it.
I learn with great pleasure your intention to publish the life and writings of your father. The latter will be a rich addition to our political and literary treasures: and the former a portrait worthy of a conspicuous place in the biographical Gallery. I think too favorably of the public judgment and taste to doubt that the work will meet from it a grateful reception.
Under this impression, I am sure that an association of my name with the publication in the mode you intimate, must be very superfluous, (even if it had the value you attach to it[)]. But with the sentiments which I expressed for your father whilst living, I can not be disposed to withold such an evidence that they are equally felt for his memory.
Be so good as to present to your highly respected and amiable mother my sincere regards, and best wishes to which Mrs. Madison adds hers; and to accept for yourself, assurances of the same.
J. M.
